Per Curiam.
After examining the record on appeal and after considering the briefs and the arguments of the parties, we have concluded that the appeal in this case should be dismissed on the ground that certification was improvidently granted. The underlying issues have been fully considered in the opinion of the Appellate Court; Esposito v. Planning Commission, 6 Conn. App. 34, 503 A.2d 173 (1986); and it would serve no useful purpose for us to repeat the discussion therein contained.
The appeal is dismissed.